 

Exhibit 10.20

 

FORM I

 

FMC Corporation

Executive Severance Agreement

 

THIS AGREEMENT is made and entered into as of the 31st day of December, 2001, by
and between FMC Corporation (hereinafter referred to as the “Company”) and
William K. Foster (hereinafter referred to as the “Executive”).

 

WHEREAS, the Board has approved the Company’s entering into severance agreements
with certain key executives of the Company;

 

WHEREAS, the Executive is a key executive of the Company;

 

WHEREAS, should the possibility of a Change in Control of the Company arise, the
Board believes it is imperative that the Company and the Board should be able to
rely upon the Executive to continue in the Executive’s position, and that the
Company should be able to receive and rely upon the Executive’s advice, if
requested, as to the best interests of the Company and its shareholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control;

 

WHEREAS, the Executive agrees that the terms of this Agreement completely
replace and supersede the provisions of any prior executive severance agreement
with the Company;

 

WHEREAS, should the possibility of a Change in Control arise, in addition to the
Executive’s regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its shareholders, and to take such other actions as the Board might
determine to be appropriate;

 

WHEREAS, the Executive acknowledges that neither the IPO nor the Distribution
will result in a Change in Control; and

 

WHEREAS, the Executive and the Company desire that the terms of this Agreement
will completely replace and supersede the provisions set forth in the Plan,
setting forth the terms and provisions with respect to the Executive’s
entitlement to payments and benefits following a Change in Control.

 

- 1 -



--------------------------------------------------------------------------------

NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:

 

Article 1. Establishment, Term, and Purpose

 

This Agreement will commence on the Effective Date and will continue in effect
for a three (3) year term, until the third anniversary of the Effective Date.
Upon each anniversary of the Effective Date, the term of this Agreement will be
extended automatically for one (1) additional year, unless the Committee
delivers written notice six (6) months prior to such anniversary to the
Executive that this Agreement will not be extended. In such case, this Agreement
will terminate at the end of the term, or extended term, then in progress.

 

However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of: (i)
twenty-four (24) months beyond the month in which such Change in Control
occurred; and (ii) until all obligations of the Company hereunder have been
fulfilled, and until all benefits required hereunder have been paid to the
Executive.

 

Article 2. Definitions

 

Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

 

2.1. Base Salary means the salary of record paid to an Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.

 

2.2. Beneficiary means the persons or entities designated or deemed designated
by the Executive pursuant to Section 11.2 herein.

 

2.3. Board means the Board of Directors of the Company.

 

2.4. Cause means:

 

(a) the Executive’s Willful and continued failure to substantially perform the
Executive’s employment duties in any material respect (other than any such
failure resulting from physical or mental incapacity or occurring after issuance
by the Executive of a Notice of Termination for Good Reason), after a written
demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand;

 

(b) the Executive’s Willfully engaging in conduct (other than conduct covered
under (a) above) which is demonstrably and materially injurious to the Company
or an Affiliate; or

 

- 2 -



--------------------------------------------------------------------------------

(c) the Executive’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law on or prior to a Change in
Control.

 

2.5. Change in Control means the happening of any of the following events:

 

(a) An acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (B) any acquisition by the Company, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (D) any acquisition pursuant to a
transaction which complies with Subsections (i), (ii) and (iii) of Subsection
(C) of this Section 2.5;

 

(b) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this Section
2.5, that any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) will be considered as though
such individual were a member of the Incumbent Board; but, provided further,
that any such individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board will not be so considered as a member of the
Incumbent Board;

 

(c) Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Company, or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (i) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote

 

- 3 -



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (ii)
no Person (other than the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such Corporate Transaction)
will beneficially own, directly or indirectly, twenty percent (20%) or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (iii) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

 

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, neither the IPO, nor the Distribution will be
treated as a Change in Control of the Company.

 

2.6. Code means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

2.7. Committee means the Compensation and Organization Committee of the Board or
any other committee of the Board appointed to perform the functions of the
Compensation and Organization Committee.

 

2.8. Company means FMC Corporation, a Delaware corporation, or any successor
thereto as provided in Article 10 herein.

 

2.9. Disability means complete and permanent inability by reason of illness or
accident to perform the duties of the occupation at which the Executive was
employed when such disability commenced.

 

2.10. Distribution means the Company’s distribution of its interest in FMC
Technologies, Inc.

 

2.11. Effective Date means the date of this Agreement set forth above.

 

2.12. Effective Date of Termination means the date on which a Qualifying
Termination occurs which triggers the payment of Severance Benefits hereunder.

 

- 4 -



--------------------------------------------------------------------------------

2.13. Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

2.14. Good Reason means, without the Executive’s express written consent, the
occurrence of any one or more of the following:

 

(a) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including,
without limitation, offices, titles and reporting requirements) as an employee
of the Company (including, without limitation, any material change in duties or
status as a result of the stock of the Company ceasing to be publicly traded or
of the Company becoming a subsidiary of another entity), or a reduction or
alteration in the nature or status of the Executive’s authorities, duties, or
responsibilities from the greatest of (i) those in effect on the Effective Date;
(ii) those in effect during the fiscal year immediately preceding the year of
the Change in Control; and (iii) those in effect immediately preceding the
Change in Control;

 

(b) The Company’s requiring the Executive to be based at a location which is at
least fifty (50) miles further from the Executive’s then current primary
residence than is such residence from the office where the Executive is located
at the time of the Change in Control, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business obligations as of the Effective Date or as the same may be changed from
time to time prior to a Change in Control;

 

(c) A reduction by the Company in the Executive’s Base Salary as in effect on
the Effective Date or as the same may be increased from time to time;

 

(d) A material reduction in the Executive’s level of participation in any of the
Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Executive participates from the greatest of the levels in place: (i) on the
Effective Date; (ii) during the fiscal year immediately preceding the fiscal
year of the Change in Control; and (iii) on the date immediately preceding the
date of the Change in Control;

 

(e) The failure of the Company to obtain a satisfactory agreement from any
successor to the Company to assume and agree to perform this Agreement, as
contemplated in Article 10 herein; or

 

(f) Any termination of Executive’s employment by the Company that is not
effected pursuant to a Notice of Termination.

 

The existence of Good Reason will not be affected by the Executive’s temporary
incapacity due to physical or mental illness not constituting a Disability. The

 

- 5 -



--------------------------------------------------------------------------------

Executive’s continued employment will not constitute a waiver of the Executive’s
rights with respect to any circumstance constituting Good Reason.

 

2.16. IPO means the initial registered public offering by FMC Technologies, Inc.
of shares of its common stock.

 

2.17. Notice of Termination means a written notice which indicates the specific
termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

 

2.18. Person has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d).

 

2.19. Qualifying Termination means any of the events described in Section 3.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.

 

2.20. Retirement means the Executive’s voluntary termination of employment in a
manner that qualifies the Executive to receive immediately payable retirement
benefits from the FMC Corporation Salaried Employees’ Retirement Program.

 

2.21. Severance Benefits means the payment of severance compensation as provided
in Section 3.3 herein.

 

2.22. Trust means the Company grantor trust to be created pursuant to Article 6
of this Agreement.

 

2.23. Willful means any act or omission by the Executive that was in good faith
and without a reasonable belief that the action or omission was in the best
interests of the Company or its affiliates. Any act or omission based upon
authority given pursuant to a duly adopted Board resolution, or, upon the
instructions of any senior officer of the Company, or based upon the advice of
counsel for the Company will be conclusively presumed to be taken or omitted by
the Executive in good faith and in the best interests of the Company and/or its
affiliates.

 

Article 3. Severance Benefits

 

3.1. Right to Severance Benefits. The Executive will be entitled to receive from
the Company Severance Benefits, as described in Section 3.3 herein, if there has
been a Change in Control of the Company and if, within twenty-four (24) calendar
months following the Change in Control, a Qualifying Termination of the
Executive has occurred.

 

- 6 -



--------------------------------------------------------------------------------

The Executive will not be entitled to receive Severance Benefits if the
Executive’s employment is terminated (i) for Cause, (ii) due to a voluntary
termination without Good Reason, or (iii) due to death or Disability.

 

3.2. Qualifying Termination. The occurrence of any one or more of the following
events will trigger the payment of Severance Benefits to the Executive under
this Agreement:

 

(a) An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, Disability or death within twenty-four (24) calendar
months following the month in which a Change in Control of the Company occurs;

 

(b) A voluntary termination by the Executive for Good Reason within twenty-four
(24) calendar months following the month in which a Change in Control of the
Company occurs pursuant to a Notice of Termination delivered to the Company by
the Executive; or

 

(c) The Company or any successor company breaches any of the provisions of this
Agreement.

 

3.3. Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.1 and 3.2
herein, the Company will pay to the Executive (or in the event of the
Executive’s death, the Executive’s Beneficiary) and provide him with the
following:

 

(a) An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary in effect at any time up to and including the Effective
Date of Termination.

 

(b) An amount equal to three (3) times the greater of (i) the Executive’s
highest annualized target total Management Incentive Award granted under the FMC
Corporation Incentive Compensation and Stock Plan for any plan year up to and
including the plan year in which the Executive’s Effective Date of Termination
occurs, and (ii) the average of the actual total Management Incentive Awards
paid (or payable) to the Executive for the two plan years immediately preceding
the Effective Date of Termination, or for such lesser number of such plan years
for which the Executive was eligible to earn a Management Incentive Award,
annualized for any year that the Executive was not employed by the Company for
the entire plan year. For purposes of determining actual total Management
Incentive Awards under the preceding sentence, any amounts the Executive
deferred will be treated as if they had been paid to the Executive, rather than
deferred.

 

- 7 -



--------------------------------------------------------------------------------

(c) An amount equal to the Executive’s unpaid Base Salary, and unused and
accrued vacation pay, earned or accrued through the Effective Date of
Termination.

 

(d) An amount equal to the target total Management Incentive Award established
for the plan year in which the Executive’s Effective Date of Termination
occurred, prorated through the Effective Date of Termination.

 

(e) A continuation of the Company’s welfare benefits of health care, life and
accidental death and dismemberment, and disability insurance coverage for three
(3) full years after the Effective Date of Termination. These benefits will be
provided to the Executive (and to the Executive’s covered spouse and dependents)
at the same premium cost, and at the same coverage level, as in effect as of the
date of the Change in Control. The continuation of these welfare benefits will
be discontinued prior to the end of the three (3) year period if the Executive
has available substantially similar benefits at a comparable cost from a
subsequent employer, as determined by the Committee. The date that welfare
benefits cease to be provided under this paragraph will be the date of the
Executive’s qualifying event for continuation coverage purposes under Code
Section 4980B(f)(3)(B).

 

Awards granted under the FMC Corporation Incentive Compensation and Stock Plan,
and other incentive arrangements adopted by the Company will be treated pursuant
to the terms of the applicable plan.

 

The aggregate benefits accrued by the Executive as of the Effective Date of
Termination under the FMC Corporation Salaried Employees’ Retirement Program,
the FMC Corporation Savings and Investment Plan, the FMC Corporation Salaried
Employees’ Equivalent Retirement Plan, the FMC Corporation Non-Qualified Savings
and Investment Plan and other savings and retirement plans sponsored by the
Company will be distributed pursuant to the terms of the applicable plan.

 

For all purposes under the Company’s nonqualified retirement plans (including,
but not limited to, benefit calculation and benefit commencement), it will be
assumed that the Executive’s employment continued following the Effective Date
of Termination for three (3) full years (i.e., three (3) additional years of age
and service credits will be added); provided, however, that for purposes of
determining “final average pay” under such programs, the Executive’s actual pay
history as of the Effective Date of Termination will be used.

 

3.4. Termination for Disability. If the Executive’s employment is terminated due
to Disability, the Executive will receive the Executive’s Base Salary through
the Effective Date of Termination, and the Executive’s benefits will be
determined in accordance with the Company’s disability, retirement, survivor’s
benefits, insurance and other applicable plans and programs then in effect. If
the Executive’s

 

- 8 -



--------------------------------------------------------------------------------

employment is terminated due to Disability, he will not be entitled to the
Severance Benefits described in Section 3.3.

 

3.5. Termination upon Death. If the Executive’s employment is terminated due to
death, the Executive’s benefits will be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance and other applicable
programs of the Company then in effect. If the Executive’s employment is
terminated due to death, neither the Executive nor the Executive’s Beneficiary
will be entitled to the Severance Benefits described in Section 3.3.

 

3.6. Termination for Cause, or Other Than for Good Reason or Retirement.
Following a Change in Control of the Company, if the Executive’s employment is
terminated either: (a) by the Company for Cause; or (b) by the Executive (other
than for Retirement, Good Reason, or under circumstances giving rise to a
Qualifying Termination described in Section 3.2(c) herein), the Company will pay
the Executive an amount equal to the Executive’s Base Salary and accrued
vacation through the Effective Date of Termination, at the rate then in effect,
plus all other amounts to which the Executive is entitled under any plans of the
Company, at the time such payments are due and the Company will have no further
obligations to the Executive under this Agreement.

 

3.7. Notice of Termination. Any termination of employment by the Company or by
the Executive for Good Reason will be communicated by a Notice of Termination.

 

Article 4. Form and Timing of Severance Benefits

 

4.1. Form and Timing of Severance Benefits. The Severance Benefits described in
Sections 3.3 (a), (b), (c) and (d) herein will be paid in cash to the Executive
(or the Executive’s Beneficiary, if applicable) in a single lump sum as soon as
practicable following the Effective Date of Termination, but in no event beyond
thirty (30) days from such date.

 

4.2. Withholding of Taxes. The Company will be entitled to withhold from any
amounts payable under this Agreement all taxes as may be legally required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).

 

Article 5. Excise Tax Equalization Payment

 

5.1. Excise Tax Equalization Payment. In the event that the Executive (or the
Executive’s Beneficiary, if applicable) becomes entitled to Severance Benefits
or any other payment or benefit under this Agreement, or under any other
agreement with or plan of the Company (in the aggregate, the “Total Payments”),
whether or not the Executive has terminated employment with the Company, if all
or any part of the Total Payments will be subject to the tax imposed by Section
4999 of the Code (or any similar tax that may hereafter be imposed), (the
“Excise Tax”) the Company will

 

- 9 -



--------------------------------------------------------------------------------

pay to the Executive in cash an additional amount (the “Gross-Up Payment”) such
that the net amount retained by the Executive after deduction of any Excise Tax
upon the Total Payments and any federal, state, and local income taxes,
penalties, interest, and Excise Tax upon the Gross-Up Payment provided for by
this Section 5.1 (including FICA and FUTA), will be equal to the Total Payments.

 

5.2. Tax Computation. All determinations of whether any of the Total Payments
will be subject to the Excise Tax, the amounts of such Excise Tax, whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be used in arriving at such determinations, shall be made by a
nationally recognized certified public accounting firm that does not serve as an
accountant or auditor for any individual, entity or group effecting the Change
in Control as designated by the Company (the “Accounting Firm”). The Accounting
Firm will provide detailed supporting calculations to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive or the Company requesting a calculation hereunder. The Gross-Up
Payment will be made by the Company to the Executive as soon as practical
following the Accounting Firm’s determination of the Gross-Up Payment, but in no
event beyond thirty (30) days from the Effective Date of Termination. All fees
and expenses of the Accounting Firm will be paid by the Company.

 

For purposes of determining the amount of the Gross-Up Payment, the Executive
will be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the Effective
Date of Termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

 

5.3. Subsequent Recalculation. In the event the Internal Revenue Service adjusts
the computations to be made pursuant to Section 5.2 herein, and as a result of
such adjustment the Gross-Up Payment made to the Executive is less than the
greatest Gross-Up Payment that the Executive is entitled to receive under
Section 5.2, the Company will pay to the Executive an amount equal to the
difference between the greatest Gross-Up Payment the Executive is entitled to
receive, and the Gross-Up Payment initially made to the Executive, plus a market
rate of interest, as determined by the Committee, for the period commencing on
the date the first Gross-Up Payment is made, and ending on the day immediately
preceding the date the subsequent Gross-Up Payment is made.

 

Article 6. Establishment of Trust

 

As soon as practicable following the Effective Date hereof, the Company will
create a Trust (which will be a grantor trust within the meaning of Sections
671-678 of the Code) for the benefit of the Executive and Beneficiaries, as
appropriate. The Trust will have a Trustee as selected by the Company, and will
have certain restrictions as

 

- 10 -



--------------------------------------------------------------------------------

to the Company’s ability to amend the Trust or cancel benefits provided
thereunder. Any assets contained in the Trust will, at all times, be
specifically subject to the claims of the Company’s general creditors in the
event of bankruptcy or insolvency; such terms to be specifically defined within
the provisions of the Trust, along with the required procedure for notifying the
Trustee of any bankruptcy or insolvency.

 

At any time following the Effective Date hereof, the Company may, but is not
obligated to, deposit assets in the Trust in an amount equal to or less than the
aggregate Severance Benefits which may become due to the Executive under
Sections 3.3 (a), (b), (c) and (d) and 5.1 of this Agreement.

 

As soon as practicable after the Company has knowledge that a Change in Control
is imminent, but no later than the day immediately preceding the date of the
Change in Control, the Company will deposit assets in such Trust in an amount
equal to the estimated aggregate Severance Benefits which may become due to the
Executive under Sections 3.3 (a), (b), (c) and (d), 5.1 and 8.1 of this
Agreement. Such deposited amounts will be reviewed and increased, if necessary,
every six (6) months following a Change in Control to reflect the Executive’s
estimated aggregate Severance Benefits at such time.

 

Article 7. The Company’s Payment Obligation

 

The Company’s obligation to make the payments and the arrangements provided for
herein will be absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand. Each and every payment made hereunder by the
Company will be final, and the Company will not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever.

 

The Executive will not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment will in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 3.3(e) herein. Notwithstanding anything in this Agreement to the
contrary, if Severance Benefits are paid under this Agreement, no severance
benefits under any program of the Company, other than benefits described in this
Agreement, will be paid to the Executive.

 

Article 8. Fees and Expenses

 

To the extent permitted by law, the Company will pay as incurred (within ten
(10) days following receipt of an invoice from the Executive) all legal fees,
costs of

 

- 11 -



--------------------------------------------------------------------------------

litigation, prejudgment interest, and other expenses incurred in good faith by
the Executive as a result of the Company’s refusal to provide the Severance
Benefits to which the Executive becomes entitled under this Agreement, or as a
result of the Company’s contesting the validity, enforceability, or
interpretation of this Agreement, or as a result of any conflict (including,
without limitation, conflicts related to the calculations under Section 5
hereof) between the parties pertaining to this Agreement.

 

Article 9. Outplacement Assistance

 

Following a Qualifying Termination (as described in Section 3.2 herein), the
Executive will be reimbursed by the Company for the costs of all outplacement
services obtained by the Executive within the two (2) year period after the
Effective Date of Termination; provided, however, that the total reimbursement
for such outplacement services will be limited to an amount equal to fifteen
percent (15%) of the Executive’s Base Salary as of the Effective Date of
Termination.

 

Article 10. Successors and Assignment

 

10.1. Successors to the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.

 

10.2. Assignment by the Executive. This Agreement will inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts will be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate, and such designee, or
the Executive’s estate will be treated as the Beneficiary hereunder.

 

Article 11. Miscellaneous

 

11.1. Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.

 

11.2. Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits,
including,

 

- 12 -



--------------------------------------------------------------------------------

without limitation, payments under Section 5 hereof, owing to the Executive
under this Agreement. Such designation must be in the form of a signed writing
acceptable to the Committee. The Executive may make or change such designations
at any time.

 

11.3. Severability. In the event any provision of this Agreement will be held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Agreement, and the Agreement will be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and will
have no force and effect.

 

11.4. Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors.

 

11.5. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware will be the controlling law in all
matters relating to this Agreement.

 

11.6 Indemnification. To the full extent permitted by law, the Company will,
both during and after the period of the Executive’s employment, indemnify the
Executive (including by advancing him expenses) for any judgments, fines,
amounts paid in settlement and reasonable expenses, including any attorneys’
fees, incurred by the Executive in connection with the defense of any lawsuit or
other claim to which he is made a party by reason of being (or having been) an
officer, director or employee of the Company or any of its subsidiaries. The
Executive will be covered by director and officer liability insurance to the
maximum extent that that insurance covers any officer or director (or former
officer or director) of the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on this 29 day of
JANUARY, 2002.

 

FMC Corporation

     

Executive:

By:  

/s/    Kenneth R. Garrett

     

/s/    William K. Foster

   

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Its:

 

Vice President, Human Resources,

Communications and Public Affairs

           

 

Attest:    

/s/    Shirley Starbuck

   

--------------------------------------------------------------------------------

 

- 13 -



--------------------------------------------------------------------------------

Schedule to Exhibit

 

In accordance with Instruction 2 of Item 601 of Regulation S-K, Executive
Severance Agreements for Andrea E. Utecht, Milton Steele, Theodore H. Butz and
D. Michael Wilson were omitted. Except for the dates of execution, these
agreements contain terms and conditions identical to the Executive Severance
Agreement for W. Kim Foster, a copy of which is filed as this Exhibit.

 